DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species 1, claims 5 and 6, in the reply filed on 28 June 2022 is acknowledged.

Claims 7 and 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 28 June 2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the air-media interface comprising an interface between air and tissue (as found in claim 5), the tissue corresponding to a tracheal wall or laryngeal wall (as found in claim 6), and the ultrasound transducer and controller being arranged in a water-proof housing (as found in claim 16) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-6, 9-12, 14, and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BILEN-ROSAS et al (WO 2018/053493 A1) (hereafter BILEN-ROSAS ‘493).
With regards to claim 1, BILEN-ROSAS ‘493 discloses a method for measuring pressure (inherent in the measurement of airflow in patient’s airway) using an ultrasound system (abstract, Figures 1 and 4), the method comprising: acquiring ultrasound data from a region-of-interest containing an interface between a first medium and a second medium (paragraphs [0025] - [0029]), wherein the ultrasound data (paragraph [0027]) are acquired using an ultrasound system (Figure 4) by: generating with the ultrasound system one or more transmitted ultrasound waves directed towards the region-of-interest (paragraphs [0025]-[0029]; and detecting one or more ultrasound waves reflected from the region-of- interest in response to the one or more transmitted ultrasound waves interacting with vibrations (vibrations inherently produced by the airflow within the airway caused by the act of breathing) caused at the interface between the first medium and the second medium by displacements propagating in the first medium (inherent, paragraphs [0027]-[0029]), wherein the one or more ultrasound waves reflected from the region-of-interest encode the vibrations caused at the interface by the displacements propagating in the first medium (paragraphs [0027]-[0029]); accessing the ultrasound data with a computer system in order to process the ultrasound data (paragraphs [0047] and [0051]-[0052]), generating output as at least one of displacement or pressure data (inherent in the measurement of velocity of the airflow found in paragraph [0036]) indicative of displacement or pressure measurements associated with the displacements propagating in the first medium (paragraphs [0025]-[0029] and [0047]-[0052]); and (c) outputting the at least one of the displacement or pressure data (inherent in the measurement of velocity) to a user using the computer system (paragraphs [0051]-[0052]).
With regards to claim 2, BILEN-ROSAS ‘493 discloses the displacements propagating in the first medium corresponding to one or more pressure waves propagating in the first medium (vibrations inherently produced by the airflow within the airway caused by the act of breathing are pressure waves resulting from the act of breathing in and out, paragraphs, paragraph [0036] indicated measuring velocity associated with the airflow).
	With regards to claim 4, BILEN-ROSAS ‘493 discloses the interface being fluid-media interface (airway) that comprises an air-media interface (trachea wall, paragraphs [0025]-[0026]).
With regards to claim 5, BILEN-ROSAS ‘493 discloses the fluid-media interface being an air-media interface (trachea wall) that comprises an interface between air and a tissue at paragraphs [0025]-[0026].
With regards to claim 6, BILEN-ROSAS ‘493 discloses the tissue corresponding to at least one of a tracheal wall or a laryngeal wall at paragraphs [0025]-[0026].
With regards to claim 9, BILEN-ROSAS ‘493 discloses the one or more transmitted ultrasound waves being transmitted using a pulsed-wave Doppler mode of the ultrasound system in paragraph [0028].
With regards to claim 10, BILEN-ROSAS ‘493 discloses the one or more transmitted ultrasound waves being transmitted using a continuous wave Doppler mode of the ultrasound system in paragraph [0028].
With regards to claim 11, BILEN-ROSAS ‘493 discloses the at least one of displacement or pressure data being generated by comparing the ultrasound data to reference data indicative of a relationship between ultrasound data and pressure or displacement measurements as paragraph [0036] by indicating that the Doppler spectra indicate a velocity associated with the underlying airflow.
With regards to claim 12, BILEN-ROSAS ‘493 it is inherent that the relationship between Doppler spectra and the velocity recited in paragraph [0036] be an empirically determined relationship as there is no direct relationship established between the two measurements. Thus, one of ordinary skill in the art would know to derive the relationship empirically in order to get the desired results.
With regards to claim 14, BILEN-ROSAS ‘493 discloses an ultrasound microphone (Figure 4), comprising: an ultrasound transducer (402); a controller (410) in communication with the ultrasound transducer and programmed to: cause the ultrasound transducer to transmit one or more ultrasound waves (paragraphs [0025]-[0029]); receive ultrasound data from the ultrasound transducer (402) (paragraphs [0025]-[0029]), the ultrasound data indicating an interaction between the one or more ultrasound waves and a fluid-media interface (tracheal wall, paragraph [0025]) that is vibrating in response to one or more pressure waves (vibrations inherently produced by the airflow within the airway caused by the act of breathing) propagating in the fluid (paragraphs [0025]-[0029]); convert the ultrasound data to pressure data representative of pressure measurements (inherent in the measurement of velocity of the airflow found in paragraph [0036]) associated with the one or more pressure waves propagating in the fluid (paragraphs [0025]-[0029] and [0047]-[0052]).
With regards to claim 17, BILEN-ROSAS ‘493 discloses the controller being programmed to transmit the one or more transmitted ultrasound waves using a pulsed-wave Doppler mode in paragraph [0028].
With regards to claim 18, BILEN-ROSAS ‘493 discloses the controller being programmed to transmit the one or more transmitted ultrasound waves using a continuous wave Doppler mode in paragraph [0028].
With regards to claim 19, BILEN-ROSAS ‘493 discloses the controller (410) being programmed to convert the ultrasound data to the pressure or displacement data (inherent in the measurement of velocity of the airflow found in paragraph [0036]) by comparing the ultrasound data to reference data indicative of a relationship between ultrasound data and pressure or displacement measurements (paragraphs [0034]-[0036]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 3, 13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over BILEN-ROSAS ‘493 in view of Palti (US 2014/0039313 A1).
With regards to claim 3, BILEN-ROSAS ‘493 discloses the claimed invention with the exception of the one or more pressure waves comprise one or more acoustic pressure waves.
Palti teaches that excitation of a tissue by acoustic pressure waves, either by having patient voice a sound such as “Eee” or “Ahh” or by applying an acoustical pressure wave (via a loudspeaker) to the patient, improves the results obtained by the Doppler system in paragraphs [0042] - [0043].
Therefore, it would have been obvious to one of ordinary skill in the art to modify  BILEN-ROSAS ‘493 to include the application of acoustic pressure waves on the tracheal wall as taught by Palti as Palti teaches that the application of the acoustic pressure waves increases the accuracy of the test results.
	With regards to claim 13, BILEN-ROSAS ‘493 discloses the claimed invention with the exception of the at least one of displacement or pressure data comprising pressure data that are generated by inputting the ultrasound data to a trained machine learning algorithm that has been trained to correlate ultrasound data with pressure measurements, generating output as the pressure data.	
Artificial intelligence machines are well known in the art for automating and correlating test results. These AI machines have been around for years automating the determination of pressure waves, the presence of defects, and other desired ultrasound test results. One of ordinary skill in the art would know to train the AI with a machined learned algorithm to correlate the received ultrasound data with the test results desired. Palti teaches that such machines are known in the art in paragraphs [0058] -[0059] which acknowledges that disclosed features or other relevant features may be recognized using appropriate pattern recognition software to make diagnoses automatically.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify BILEN-ROSAS ‘493 to include a trained machine learning algorithm that has been trained to correlate ultrasound data with pressure measurements in order to obtain the desired displacement or pressure data as Palti recognizes the advantages of automatically recognizing features using an appropriate pattern recognition software (AI).
With regards to claim 16, BILEN-ROSAS ‘493 discloses the claimed invention with the exception of the ultrasound transducer and the controller being arranged in a water-proof housing.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify 
BILEN-ROSAS ‘493 to include the ultrasound transducer and the controller arranged in a water-proof housing as one of ordinary skill in the art knows to protect the ultrasound transducer and controller from the environment in which it is to be utilized by surrounding the components with an appropriate housing. Therefore, one of ordinary skill in the art would select the appropriate housing with ease, including a water-proof housing, using common sense and the knowledge of the environment in which the sensor is to be operated. Please see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398 (2007) for the use of common sense in furthering the arts.


Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 15, the prior art of record fails to teach and/or suggest an ultrasound microphone comprising, in combination with the other recited elements, a controller programmed to dynamically change a pressure sensitivity by changing a frequency of the one or more ultrasound wave transmitted by the ultrasound transducer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gavriely (US 2009/0216127 A1) discloses a cough detector.
BILEN-ROSAS et al. (US 2019/0167227 A1) discloses a system and method for monitoring airflow in a subject’s airway with ultrasound Doppler.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199. The examiner can normally be reached M-F 7 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RMM/            Examiner, Art Unit 2855                                                                                                                                                                                            
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855